ALLOWABILITY NOTICE AND REASONS FOR ALLOWANCE

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance: 
The rejection of claims 22-41 for non-statutory double patenting with respect to United States Patent # US 10,265,872 B2 (Grandparent) is obviated by a terminal disclaimer having been filed and accepted on 30-June-2021, and therefore the rejection has been withdrawn.
The rejection of claims 22-50 under 35 USC §112 as indefinite, is obviated by amendment of independent claims 22, 32, and 43 claims, and the rejection has been withdrawn.
The rejection of claims 29 and 39 under 35 USC §112 as of improper dependent form, is obviated by cancellation of these claims, and the rejection has been withdrawn.
No cited or discovered prior art anticipates each and every limitation of independent claim 22, 32 or 42.
The most relevant known prior art is:
Khodl (US 2015/0073589 A1): Khodl, as the most relevant reference, teaches an autonomous mobile picking system and method comprising one or more mobile robotic units and where human operators may work near and/or interact with the robotic operators. Khodl teaches use of indicator lights designating a destination of the robotic arm, and in one or more embodiments, all other limitations of the independent claims, except:

(b) that some of the plurality of lights that are on a side of the ring that is associated with the planned direction of movement are illuminated to indicate the planned direction of movement.
(c) that the plurality of lights may operate to indicate a grasp quality of an object held by the effector, and in a second mode to indicate that an object is not recognized.
(d) that a second plurality of lights to indicate a destination bin, and also when the destination bin is full.
Fischer (CH 701886 A2): Fischer discloses an analogous articulated robotic arm for material handling on which illuminated indicators may be placed at various locations, and specifically on the effector portion of the arm indicative of status or condition, and particularly a direction of intended [future] movement.  Fischer does not, however, disclose that the indicators include a plurality of indicators in a ring configuration, in which a direction of movement is indicated by illumination of a portion of lights on side in which movement is to occur, or specifically to indicate that an object is not recognized, an indication of grip quality, or uncertainty with respect to object placement.
Briggs (US 2011/0176148 A1): Briggs discloses a coordinate measuring machine having an articulated arm with an illuminated probe end, and a method of its operation, and particularly that multiple LED (or other technology) light sources may be positioned in a ring configuration near the probe (effector) end of the 
Brooks (US 2014/0067121 A1): Brooks discloses systems and methods for safe movement operation, including the detection of proximate human beings and the warning of those humans regarding robot operation and specifically a sonar sensor ring which also may include a plurality of indicator lights a portion of which may illuminate to indicate a direction in which a human is detected.
Czerniejewski (US 4,704,694): Czerniejewski discloses a method and system for learning objects in a robotic system, and particularly that if an object match is not found in memory (the object is not recognized and/or placement is unknown) that an indication is provided to an operator.
These prior art references teach or suggest individually, the various limitations and features of independent claims 22, 32 and 42, but the particular aggregation of limitations recited by these claims, and the particular combination of these claims would not have been obvious to one of ordinary skill in the art at the time of effective filing, and there would not have been a reasonable motivation for combining all of these particular references. Claims 22, 32 and 42, are determined to be allowable for these reasons.
Dependent claims 23-28, 30, 31, 33-38, 40, 41 and 43-50, depending from claims 22, 32 and 42 respectively, are allowable, at least because they depend from allowable claims..
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to STEPHEN R BURGDORF whose telephone number is (571)270-7328.  The Examiner can normally be reached on 11-8 EDT Monday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Quan-Zhen Wang can be reached on (571)270-7328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/STEPHEN R BURGDORF/Primary Examiner, AU2684